Citation Nr: 0932898	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  95-15 875	)	DATE
	)

	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Evaluation of hypertension, currently evaluated as 10 
percent disabling.

2.  Evaluation of sural neuropathy, left lower extremity, 
currently evaluated as 10 percent disabling.

3.  Evaluation of sural neuropathy, right lower extremity, 
currently evaluated as 10 percent disabling

4.  Evaluation of costochondritis, currently evaluated as 0 
percent disabling.

5.  Evaluation of paroxysmal atrial tachycardia, currently 
evaluated as 30 percent disabling.

6.  Entitlement to an evaluation in excess of 10 percent, 
prior to November 30, 1999, for cervical strain, with 
degenerative disc and joint disease.

7.  Evaluation of cervical strain, with degenerative disc and 
joint disease, currently evaluated as 30 percent disabling.

8.  Entitlement to service connection for an adjustment 
disorder.

9.  Entitlement to a total disability rating based on 
individual unemployability.

10.  Entitlement to vocational rehabilitation benefits.

11.  Evaluation of neurological abnormalities associated with 
cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from February 1991 to 
June 1994.  He was discharged on June 24, 1994.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  In April 2007, the case was transferred to the 
Pittsburgh, Pennsylvania RO for handling as a foreign case 
because the appellant indicated to VA that he had permanently 
relocated to Bangladesh.

The issues of entitlement to service connection for an 
adjustment disorder, total disability rating based on 
individual unemployability, evaluation of neurological 
abnormality associated with cervical spine disability, and 
vocational rehabilitation are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

A letter from the appellant dated April 2009 reflects  that 
he seeks a copy of the VA decision awarding 10 percent for 
right lower extremity sural neuropathy and 10 percent for 
left lower extremity sural neuropathy, along with an 
accounting of the his VA payment therefore.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Hypertension is not shown to be productive of diastolic 
pressure predominantly 110 or more.

2.  The appellant's right lower extremity sural neuropathy is 
manifested by persistent numbness and occasional burning 
sensation, which is aggravated by wearing shoes and socks and 
relieved with elevation of the foot.

3.  The appellant's left lower extremity sural neuropathy is 
manifested by persistent numbness and occasional burning 
sensation, which is aggravated by wearing shoes and socks and 
relieved with elevation of the foot.

4.  Costochrondritis is currently manifested by a tender lump 
on the sternum and pain with vigorous movement, relieved by 
rest and pain medication, productive of slight impairment.
5.  The appellant is assigned the maximum schedular 
evaluation for paroxysmal atrial tachycardia.

6.  Prior to November 30, 1999, cervical strain was 
manifested by complaints of pain with clinical findings for 
spasms, paraspinal tenderness, and slight limitation of 
motion without neurological abnormalities.

7.  From November 30, 1999, cervical strain, with 
degenerative disc and joint disease, is manifested by 
complaints of pain with clinical findings for spasms, 
paraspinal tenderness, and severe limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.104, 
Diagnostic Code 7101 (2008).

2.  The criteria for an initial evaluation in excess of 10 
percent for sural neuropathy of the right lower extremity 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, Part 4, 4.124a, Diagnostic Code 8522 (2008).

3.  The criteria for an initial evaluation in excess of 10 
percent for sural neuropathy of the left lower extremity have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, Part 4, 4.124a, Diagnostic Code 8522 (2008).

4.  The criteria for an initial compensable evaluation for 
costochondritis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.73, Diagnostic Code 5321 
(2008).

5.  The criteria for an initial evaluation in excess of 30 
percent for paroxysmal atrial tachycardia are not met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.104, Diagnostic Code 7010 (in effect prior to, 
and subsequent to, January 12, 1998)).
6.  The criteria for an evaluation in excess of 10 percent, 
prior to November 30, 1999, for cervical strain, with 
degenerative disc and joint disease, are not met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5290 (in effect prior 
to September 23, 2003).

7.  The criteria for an evaluation in excess of 30 percent 
from November 30, 1999, for cervical strain, with 
degenerative disc and joint disease, are not met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5010-5290 (in effect 
prior to September 23, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.
As an initial matter, the Board notes that the claims for 
entitlement to an increased evaluation for hypertension, 
sural neuropathy of the lower extremities, costochondritis, 
paroxysmal atrial tachycardia, and cervical strain pre-date 
the enactment of the VCAA discussed above and arise from an 
initial claim for service connection.  The Court acknowledged 
in Pelegrini that where, as here, the § 5103(a) notice was 
not mandated at the time of the initial decision, VA did not 
err by failing to provide such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.

In this case, the Board finds that the VCAA letter sent to 
the appellant in July 2003 essentially complied with 
statutory notice requirements as outlined above.  This letter 
addressed the claims for service connection for hypertension, 
bilateral foot disability, chest pain (costochondritis), and 
irregular heart beat (paroxysmal atrial tachycardia).  This 
letter further addressed the appellant's claim for an 
increased evaluation for cervical strain.  Specifically, in 
this letter, VA notified the appellant of the evidence 
obtained, the evidence VA was responsible for obtaining, and 
the evidence necessary to establish entitlement to the 
benefits sought including the types of evidence that would 
assist in this matter.

However, notice of the disability rating and effective date 
elements was not provided at this time.  The U.S. Court of 
Appeals for the Federal Circuit previously held that any 
error in VCAA notice should be presumed prejudicial, and that 
VA must bear the burden of proving that such an error did not 
cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of 
decision of the Board, a court shall take due account of rule 
of prejudicial error.  The Supreme Court in essence held that 
- except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the 
claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error 
must rest with the party raising the issue, the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Board finds that VA's error is harmless and without 
prejudice to the appellant.  This is because, notwithstanding 
the error, his claims for service connection for 
hypertension, bilateral foot disability, chest pain 
(costochondritis), and irregular heart beat (paroxysmal 
atrial tachycardia) were subsequently granted in a Board 
decision dated May 2004, at which time the Board remanded the 
claim for entitlement to an increased evaluation for cervical 
spine disability.  Thereafter, in a Statement of the Case 
dated November 2006, VA provided the appellant notice of the 
applicable Diagnostic Codes (DC) and regulations for the 
assignment of disability evaluations.  In a letter dated 
September 2008, VA generally notified the appellant of the 
disability rating and effective date elements of claims, and 
again provided him with a copy of diagnostic codes 5321.  VA 
further provided him notice in September 2008 of DCs 8522 and 
5321 (Group XXI: Function Respiration).  Ultimately, the 
appellant has not been deprived of information needed to 
substantiate his claims and the very purpose of the VCAA 
notice has not been frustrated by the timing errors here.  
Furthermore, the Board finds that there is no prejudice to 
the appellant in this case because the claims were 
subsequently readjudicated.  The claims were most recently 
adjudicated in February 2009 and VA sent the appellant a 
Supplemental Statement of the Case dated the same notifying 
him of the actions taken and evidence obtained or received.  
As such, the appellant was afforded due process of law.  
Lastly, the Board notes that the appellant has been 
represented throughout his appeal by an accredited veterans 
service organization.  In the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service, VA, and 
private treatment records have been associated with the 
claims folder.  Social Security Administration (SSA) records 
have been obtained and associated with the claims folder.  VA 
afforded the appellant an opportunity to appear for a 
hearing.  The appellant testified before the undersigned 
Veteran Law Judge in September 2003 and a copy of the 
transcript is associated with the claims folder.  
Additionally, VA afforded the appellant various examinations.  
Also, after the appellant relocated to Bangladesh and 
indicated to VA that he did not want a VA examination, but 
rather an examination by his private physician, VA provided 
him with the relevant guidelines and protocol for obtaining 
clinical findings consistent with that of a VA examination 
from his private examiner.  The record reflects that the 
appellant failed to report for scheduled VA examinations of 
the arteries/veins, feet, hypertension, muscles, and spine in 
November 2006.  In light of the appellant's unwillingness to 
appear for a VA examination, the Board finds that remand for 
re-examination would be futile and waste administrative 
resources.  Furthermore, the appellant has submitted a copy 
of a private examination conducted in August 2007, which has 
been associated with the claims folder.  Clearly, the 
appellant seeks that VA evaluate his conditions based on 
these examination findings, in conjunction with the other 
evidence currently of record.

The appellant reported in August 2008 that he had no further 
evidence to submit.  He again reported in April 2009 that he 
would not submit any additional evidence.  The Board finds 
that there is no indication that there is any additional 
relevant evidence to be obtained either by the VA or by the 
appellant, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate when the 
factual findings show distinct period where the service-
connected disability exhibits symptoms that would warrant 
different ratings.); see also Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.

The Board has reviewed all the evidence of record to include 
the SSA records and the appellant's testimony from his 
September 2003 hearing.

Hypertension

The appellant indicated in a statement dated July 2004 that 
he believed his diastolic pressure readings were 
predominately 110 and that a 20 percent evaluation was 
warranted.

Service treatment records show a single reading of 90 
diastolic while on active duty.  On VA examination soon after 
discharge in 1994, blood pressure readings were 136/95 
sitting, 138/100 standing, and 130/100 supine.

Report of VA examination dated November 1999 reflects, by 
history, elevated blood pressure since service.  Blood 
pressure was taken numerous times and at least six time in 
various positions in the right and left arms.  Blood pressure 
findings varied from 130 to 138 over 100 to 104.  The 
diagnosis was hypertension, untreated.

Examination for purposes of a State Disability Claim dated 
October 2002 reflects blood pressure as 118/84.

Report of VA examination dated July 2003 reflects blood 
pressure findings between 140-146 in the systolic range, and 
100-104 in the diastolic range.

VA treatment records dated 2003 reflect that the appellant 
began treatment for hypertension around July 2003 with 
Verapamil and Xanax.  In August 2003, his blood pressure was 
128/86.  In March 2004, his blood pressure was 120/82.  In 
December 2004, his blood pressure 122/78.  In February 2005, 
his blood pressure was 114/74 and described as well 
controlled.  In October 2005, his blood pressure was 130/85.  
In March 2006, his blood pressure was 138/88.
Report of VA examination dated March 2005 reflects blood 
pressures readings for 142/102, 158/103, and 150/100.  The 
examiner noted that VA treatment records documented a 3-year 
history of blood pressure readings in the 112-130 systolic 
range and 78-92 diastolic range.

Most recently, the appellant submitted a report of private 
examination by Bazlur Rahman M.D. (hereinafter BR).  The 
examiner reported having treated the appellant for 
hypertension with medication.  His past blood pressure 
readings were reported as 140-178 in the systolic range and 
from 107-121 in diastolic range.  On examination in August 
2007, the appellant's blood pressure readings were reported 
as 167/116, 172/118, and 178/121.

Hypertension is evaluated pursuant to 38 C.F.R. § 4.104, DC 
7101.  Under DC 7101, a 10 percent rating is warranted for 
diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more, or as a minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent rating may be assigned 
with diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more.  Diastolic 
pressure of 120 or more is rated as 40 percent disabling, and 
a maximum 60 percent rating is warranted for diastolic 
pressure of 130 or more.  38 C.F.R. § 4.104, DC 7101.

In this case, the Board finds that the evidence of record 
shows that diastolic pressure is predominantly less than 110 
and, therefore, an evaluation greater than 10 percent is not 
warranted.  While private examination in August 2007 showed 
blood pressure as 116, 118, and 121 in the diastolic range on 
that day, the examiner acknowledged that the appellant's 
blood pressure had fluctuated from 107 to 121 during past 
blood pressure reading.  This, coupled with the absence of 
any findings for diagnostic pressure in the 110 or greater 
range on VA treatment or VA examinations prior to 2007, 
suggests that diastolic pressure is not "predominantly" 110 
or more.  As such, reviewing the evidence of record as a 
whole, the Board believes that the evidence supports a 
conclusion that hypertension is manifested by diastolic 
pressure predominately 100 or more, but less than 110.

Accordingly, the claim is denied.  The Board has considered 
whether staged ratings are appropriate, particularly in view 
of the private examination findings for diastolic pressure of 
greater than 110 in August 2007.  However, the evidence shows 
only a single day where diastolic pressure is greater than 
110, along with a wide range of diagnostic pressure falling 
above and below that range during additional visits according 
to the private examination report dated August 2007.  
Therefore, the Board concludes that diastolic pressure 
predominately 110 or more from August 2007 is not shown or 
from any other identifiable period; therefore, there is no 
basis for staged ratings based on these blood pressure 
readings or any other evidence currently of record.  
Consequently, a uniform disability evaluation of 10 percent 
is for application.  See Fenderson, supra.

Sural neuropathy of the Lower Extremities

The appellant maintains that an evaluation greater than 10 
percent is warranted for sural neuropathy of lower 
extremities.  Historically, the appellant's bilateral foot 
condition was evaluated as plantar fasciitis at the 
noncompensable disability level under DC 5284, effective from 
June 25, 1994.  Subsequently dated treatment records showed 
findings consistent with sural neuropathy.  Consequently, 
each foot was re-evaluated and separately rated at the 10 
percent disability level for sural neuropathy under DC 8522, 
also effective from June 25, 1994.

Disability involving a neurological disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  When the involvement is wholly sensory, 
the rating should be for the mild, or, at most, the moderate 
degree. 38 C.F.R. §§ 4.120, 4.124a.

Where there is incomplete moderate paralysis of the 
superficial peroneal nerve warrants, a 10 percent evaluation 
is assigned; where there is incomplete severe paralysis, a 20 
percent evaluation is assigned.  Complete paralysis, with 
eversion of foot weakened warranted the assignment of a 30 
percent evaluation.  38 C.F.R. § 4.124a, DC 8522.

During service in June 1994, the appellant complained of a 
foot disorder and, on VA examination in August 1994, he was 
diagnosis was bilateral plantar fasciitis manifested by 
complaints of "some occasional numbness in both feet."  No 
neurological deficits were found and gait was normal.

VA treatment notes reflect complaints of numbness.  
Specifically, a December 2004 note reflects that, on review 
of the lower extremities, no edema, lesions, or erythema was 
found.  Heel/toe walking was normal.  Sensation was intact to 
light touch.  On examination by the Neurology Clinic in 
January 2005, the appellant reported numbness on both the 
tops and bottoms of the feet, which had not worsened in the 
past decade.  Sensation was described as intermittent 
although present most of the time.  Objectively, there was 
sensory gradient to light touch to about the ankle on both 
the tops and bottoms of feet.  There was normal 
proprioception and vibratory sensation.  Strength was normal 
with normal bulk of small foot muscles.  No weakness was 
found.  Reflexes were 2+ including ankles.  The impression 
was possible small fiber neuropathy.  In October 2005, it was 
noted that the appellant wore loose sandals on bare feet.  
The appellant reported numbness of the plantar surface of 
feet in February 2006.  By history, the appellant had 
numbness for past 10 years since service.  The appellant 
reported that the numbness resolved with elevating the feet, 
and that his symptoms were worsened with wearing socks and 
shoes.  He stated that wearing sandals improved his symptoms.  
The appellant indicated that he had numbness without pain and 
a burning sensation of the feet.  In March 2006, an EMG 
showed sural neuropathy (mild demyelinating, left greater 
than right), bilaterally.   At that time, the appellant 
reported numbness only, and denied other sensation changes.  
He reported that he is unable to wear shoes and must wear 
sandals all the time.  He also reported that he cannot walk 
for very long periods because of numbness.

At a hearing before the undersigned VLJ in September 2003, 
the appellant testified that he had a foot disorder as a 
result of having worn socks and boots for prolonged periods 
during service. Transcript at 4-6 (September 2003). He stated 
that he had numbness in his legs if his legs were not 
elevated.  Id. at 6.

In March 2005, a VA examination was conducted.  The appellant 
described prickly dysesthesia, which prevents him from having 
bed covers over his feet.  He denied tenderness or abnormal 
anatomic findings.  He denied all exercise, but stated that 
he is able to ambulate for his occupation and activities of 
daily living.  He denied taking any medication for his foot 
symptoms.  The examiner noted that the appellant did not use 
shoe inserts or orthotics or ambulatory aids of any kind.  
Clinical findings were positive for decreased sensation to 
light touch in the stocking type distribution from toes to 
ankles.  Deep tendon reflexes were intact at the knees and 
ankles.  There were normal pulses in the feet and normal 
capillary refill.  The appellant had a normal tibiocalcaneal 
angle bilaterally.  The diagnoses included neuropathy, both 
feet.

The appellant submitted a report of private examination dated 
August 2007 by BR.  Therein, the examiner reported having 
treated the appellant for his feet.  The examiner reports 
that the appellant cannot wear shoes, and that he wears 
sandals.  The examiner further reports findings as follows:

During examination he told me that he has 
to keep his feet always elevated.  His 
unable to stand on feet for more than 3 
to5 minutes.  Waddell test reveals feet 
tendon, and reflexes of feet seems to be 
abnormal.  Lack of endurance under feet, 
and heat is observed during flare-up.  
During rest and during walk Mr. 
H[redacted] seems to have difficulty.  It 
is noticeable that Mr. H[redacted] has 
limited functionality of walking, and 
standing on feet."

The examiner further stated that the appellant reported 
"loosing his feet functionality due to this condition" and 
that he believed that the appellant had "complete paralysis 
in his both feet which is severe enough to cause a degree of 
lost or impaired function which is diagnosed substantially as 
sural neuropathy of both lower extremities."

A review of the evidence of record reflects that the 
appellant's right and left lower extremity sural neuropathy 
is manifested by persistent numbness and occasional burning 
sensation, which is aggravated by wearing shoes and socks on 
the feet and relieved with elevation of the feet and wearing 
sandals rather than closed shoes.  Objective findings show 
EMG findings for mild demyelinating neuropathy, left greater 
than right.  Clinical findings were positive for numbness of 
the tops and bottoms of the feet.  However, superficial 
tenderness, nonanatomic tenderness, regional sensory change, 
regional weakness, or atrophy of muscles of the feet is not 
shown.  While the appellant reports that he cannot walk for 
extended periods due to numbness, the objective record is 
silent for loss of balance or incoordination, or impaired 
gait.  The evidence of record shows no indication that the 
appellant requires assistance with ambulating, such as cane 
or walker, due to numbness associated with either the right 
or left lower extremity.  Also, the evidence of record is 
silent for complaints or findings for extreme sensitivity to 
touch, difficulty sleeping because of feet and leg pain, and 
muscle weakness attributable to sural neuropathy.

The appellant has indicated an unwillingness to present for a 
VA examination and failed to report for a scheduled 
examination in November 2006.  In lieu thereof, he provided a 
private examination report dated August 2007.  However, the 
Board finds that this report has diminished probative value 
since the examiner has presented wholly inconsistent findings 
and remarks.  For example, he states that the appellant can 
stand and walk, albeit limited, but reports complete 
paralysis of the feet, which is not borne out by the 
objective findings on his own examination.  While the written 
report of examination suggests that the examiner is not 
proficient in English, this is an examiner of the appellant's 
choosing and, therefore, he bears the responsibility for 
ensuring that VA can discern the pertinent findings and 
opinions, and that the opinions are supported by a medical 
rationale.  In this case, the examiner remarks that the 
appellant's reflexes "of the feet" appear abnormal, yet he 
provides no measurement of reflexes for either foot or 
extremity.  Also, the examiner reports lack of endurance, but 
he fails to provide any basis for this conclusion.  Lastly, 
the examiner reports that the appellant has "limited 
functionality of walking, and standing on feet," yet he 
again fails to provide any basis for this conclusion.  
Accordingly, the Board assigns greater probative value to the 
objective findings of record, rather than the conclusory 
remarks of BR or the appellant's own statements that a higher 
evaluation should be assigned.

Therefore, in weighing the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
evaluation greater than 10 percent for sural neuropathy of 
the right lower extremity and left lower extremity.  In view 
of the above discussion, no more than moderate, incomplete 
paralysis is shown.  Also, the Board notes that there is no 
basis for staged ratings.  See Fenderson, supra.  We find 
that the disability has not significantly changed and that 
uniform evaluations are warranted.  Each foot remains 
evaluated as 10 percent disabling.  As the evidence is not in 
equipoise, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert supra.

Costochondritis

In an August 2003 rating decision, the RO granted service 
connection for musculoskeletal chest pain, costochrondritis, 
and assigned a 0 percent disability evaluation under DC 5099-
5321.  In January 2004, the appellant filed a notice of 
disagreement and, pursuant to Board remand dated May 2004, 
issued a Statement of the Case in November 2006.

The appellant seeks a compensable initial evaluation for 
costochodritis.  Historically, in 1991, the appellant was hit 
in the chest and, thereafter, had difficulty breathing.  A 
chest x-ray at that time was normal, but a couple days later 
he was found to have mild tenderness on deep palpation and a 
sternal bruise.  The appellant reports anterior chest pain 
since this incident.

Report of VA examination dated August 1994 reflects 
complaints of chest pain, episodic, usually precipitated by 
vigorous movement of the upper chest cage, and relieved by 
rest.  The pain was reported to last a few minutes to a few 
hours, depending on the severity of the pain.  Examination of 
the chest wall showed mild tenderness over the sternocostal 
joints.

In July 2003, a VA examination was conducted.  Examination 
revealed a tender prominent lump on the chest.  It was noted 
that physical work and pressure on the area will cause him 
trouble.  The appellant reported that "if it is not 
stressed, he will not have any pain in his chest, but if he 
has stress, he has 9/10 pain in his chest with crampy type of 
sensation."  The appellant reported that medication taken 
for his neck condition also relieved his musculoskeletal 
chest pain.

The appellant submitted a report of private examination dated 
August 2007 by BR.  The examiner reported as follows:

I revealed a lump in his sternum, which 
clearly present all the time.  He has 
severe pain on his chest due to his 
injury.  I do not think he needs a bone 
scan to figure out the cause of his pain 
in the chest.  His impairment and 
fluctuation of symptoms seems to me very 
severe.  During the flare-up showing 
severe pain in chest which constitutes 
severe functional impairment.  His muscle 
strength on his chest seems weakening, 
and he cannot put any stress on his chest 
which causes him severe pain on chest 
muscles, and ribs.  He does not have 
endurance to bear any kind of stress in 
his chest.  Only position he feels 
comfortable to lie down on his back.

DC 5321 provides for a maximum 20 percent rating for severe 
or moderately severe impairment of the muscles of respiration 
(the thoracic group).  Moderate impairment warrants a 10 
percent rating.  A noncompensable rating is provided for 
slight impairment.

The Board has considered the August 2007 private examination 
by BR.  However, the Board finds that it has diminished 
probative value because the private examiner opines that the 
appellant has severe functional impairment, but he neglects 
to provide any objective indicators for support of that 
conclusion other than the lump on the chest and the 
appellant's subjective report of severe pain.  The examiner 
remarks that "impairment and fluctuation of symptoms seems 
to me very severe" and that the appellant has flare-ups 
"showing severe pain in chest which constitutes severe 
functional impairment."  The examiner does not describe any 
specific physical impairment, to include respiration or 
locomotion or otherwise.  The examiner notes flare-up, but he 
does not describe the nature of the flare-ups, precipitating 
factors, frequency, or severity.  The examiner reports 
fluctuating symptoms, but he does not provide any range of 
symptoms.
The Board assigns greater probative value to the medical 
findings and statements made by the appellant during VA 
examinations.  Therein, the appellant reported that he will 
not have any chests pain when he has no stress.  The examiner 
in July 2003 noted that the appellant would have trouble with 
physical work and pressure on the chest area, but there is no 
indication that the appellant engages in any physical 
activity.  He has denied exercise, had sedentary employment 
prior to February 2006, and is now unemployed.

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against a compensable 
evaluation for costochondritis.  The more probative evidence 
of record reflects that costochrondritis is currently 
manifested by a tender lump on the sternum and pain with 
vigorous movement, relieved by rest and pain medication, 
productive of slight impairment.

Given that the service-connected costochondritis disability 
appears to primarily effect the muscles of the chest, and 
that there is no indication of associated limitation of the 
thoracolumbar spine, the Board finds that the appellant is 
appropriately evaluated under the provisions of DC 5321 and 
that there are no new diagnoses or findings that would 
trigger application of any other Diagnostic Codes.  Moreover, 
as costochondritis essentially only involves the muscles of 
the chest, no other diagnostic criteria, such as the criteria 
for respiratory disorders, are applicable.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

Accordingly, an initial evaluation in excess of 10 percent 
for costochondritis is denied as there is no indication that 
there is more than slight impairment to the muscles of the 
chest, and there is no basis for staged ratings of the 
disability.  See Fenderson, supra.; 38 C.F.R. § 4.7, 4.73, 
Diagnostic Code 5321.  Absent a relative balance of the 
evidence, the evidence is not in equipoise and the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert supra.



Paroxysmal Atrial Tachycardia

VA outpatient treatment records reflect that the appellant 
underwent electrocardiogram (ECG) in December 1997.  The 
impression was that a low heart rate of 54 and a maximum 
heart rate of 160, associated with symptoms presumably during 
sleep and during exercise.  No significant sinus tachycardia 
abnormalities were found.  A January 1998 EKG showed no 
abnormalities.

An emergency room report dated February 1999 reflects that 
the appellant presented with complaints of rapid heart beat, 
some chest discomfort, shortness of breath, and weakness.  
The impression was paroxysmal supraventricular tachycardia 
with conversion with Adenosine.

An echocardiogram dated March 1999 showed normal heart valve 
function.  A private medical statement dated March 1999 
reflects that the appellant was seen for complaints of heart 
palpitations of many years duration.  The diagnosis was PSVT 
(paroxysmal supraventricular tachycardia) or atrial flutter.

Private treatment records, dated in March 1999 note a history 
of conversion to sinus for 10 years.  The assessment was 
supraventricular tachycardia versus atrial flutter with rapid 
ventricular response.

On VA examination in November 1999, the examiner stated that 
the C-file had been reviewed and that the appellant had had 
recurrent episodes of paroxysmal atrial flutter.  No other 
sequela of hypertension was noted.  Normal heart tones and no 
murmurs were noted.  The pertinent diagnoses were 
hypertension, untreated, and paroxysmal atrial flutter.

VA treatment note dated November 1999 reflects paroxysmal 
atrial flutter, more likely than not unrelated to 
hypertension.  An EKG dated May 2000 showed sinus tachycardia 
with occasional premature ventricular complexes, atrial 
flutter, and possible subendaocardial injury.  In March 2003, 
the appellant reported that paroxysmal atrial flutter occurs 
with exertion and lasts until he takes Verapamil.  In July 
2003, the appellant was seen for follow-up.  The appellant 
reported difficulties dealing with the death of his 
schizophrenic brother, to include difficulty concentrating 
and eating.  He reported that has constant atrial flutter and 
needs to take Verapamil regularly.  He was assessed with an 
adjustment disorder and atrial flutter.

On VA examination in July 2003, the examiner stated that 
idiopathic paroxysmal atrial tachycardia was not related to 
hypertension.  On VA examination in March 2005, the appellant 
reported taking 240mg of Verapamil daily and additional doses 
on an as needed basis depending on symptoms.  The appellant 
denied any treatment by cardiology in the past year, but 
reports increased frequency of symptoms.  The appellant 
reported that changing positions from sitting to standing 
will trigger an episode.  He reported daily episodes, 
frequently brief and self-limiting, but that 2-3 times a week 
he will dose himself with Verapamil.  The appellant reported 
having dyspnea and increased heart beats, which he attributes 
to arrhythmia.  He reported concentration impairment due to 
the medication, to include drowsiness and dysphoria.  The 
examiner stated that exercise testing for evaluation of 
metabolic capacity or the triggering of his arrhythmia with 
exercise has not been performed since his last examination.  
The examiner stated that "The veteran's overall complaints 
of fatigue, dyspnea with almost any activity, and the absence 
of such objective data make estimate METs near speculation at 
this point."  Objectively, the heart had regular rate and 
rhythm without murmurs, rubs, or gallops.  The diagnoses 
included arrhythmia.

In November 2006, the appellant failed to report for a VA 
cardiovascular examination.

The Board notes that the appellant requested to have a 
private medical evaluation conducted in Bangladesh, rather 
than a VA examination.  The appellant submitted a report of 
examination dated August 2007.  However, this examination 
report does not reflect an evaluation of the appellant's 
supraventricular tachycardia.  The examiner listed the 
conditions for which he has followed the appellant since 
March 2006.  However, this list does not include tachycardia 
or arrhythmia or any cardiac disorder.

A review of the record reflects that the appellant is 
evaluated at the 30 percent disability level for paroxysmal 
atrial tachycardia under DC 7011, effective from June 25, 
1994.  The Board observes that the regulations pertaining to 
the evaluation of cardiovascular disorders were changed, 
effective January 12, 1998.  See 38 C.F.R. § 4.104, 
Diagnostic Codes 7000-7017; 62 Fed. Reg. 65207-65244 (1997). 
Former DC 7010 concerns paroxysmal atrial flutter and directs 
that the disability be evaluated under Diagnostic Code 7013 
as paroxysmal tachycardia.  38 C.F.R. § 4.104, DC 7010 
(1997).  DC 7013 assigned an evaluation of 10 percent for a 
disability involving infrequent attacks and a maximum 
evaluation of 30 percent for a disability that is severe and 
accompanied by frequent attacks.  38 C.F.R. § 4.104, DC 7013 
(in effect prior to January 12, 1998).

Effective January 12, 1998, under the revised regulations, DC 
7010, that concerns supraventricular arrhythmias, provides 
that paroxysmal atrial fibrillation or other supraventricular 
tachycardia with more than four episodes per year, documented 
by electrocardiogram (ECG or EKG) or Holter monitor, warrants 
a 30 percent evaluation.  38 C.F.R. § 4.104, DC 7010.

Here, the appellant's service connected paroxysmal atrial 
tachycardia is currently evaluated as 30 percent disabling, 
the maximum evaluation allowable under either the former or 
the current DC 7010.  Consequently, an evaluation in excess 
of 30 percent is not available under DC 7010.

The Board has considered alternative rating criteria, but has 
determined that none would result in a higher evaluation for 
paroxysmal atrial tachycardia.  Throughout the period of 
appeal, the evidence reflects no medical finding of sustained 
ventricular arrhythmias, which is rated under DC 7011 and 
provides ratings from 0 to 100 percent depending on the 
medical findings.  Also, the evidence reflects no medical 
findings for congestive heart failure, or workload of less 
than 5 METs with associated symptoms as set out at DC 7011.  
Therefore, DC 7011 is not for application in this case.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).  The Board 
notes that the appellant failed to report for his scheduled 
VA examination and has indicated an unwillingness to present 
for a VA examination; so remand for the purpose of obtaining 
cardiac workload data would serve no useful purpose at this 
time.

Accordingly, the claim for an evaluation in excess of 30 
percent is denied.  The Board finds no basis for a staged 
rating in this matter since he has been rated at the maximum 
schedular level since his date of claim.  The benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert supra.

Cervical Spine Disability Evaluation

Service connection for cervical strain was granted in a 
January 1995 rating decision under DC 5290 at the 10 percent 
disability level, effective from June 25, 1994.  The 
appellant perfected an appeal on this issue.  In a May 2000 
rating decision, the RO assigned a 30 percent evaluation for 
cervical strain under DC 5010-5290, effective from November 
30, 1999.  Thereafter, the appellant continued to report that 
his cervical spine disability warranted a higher evaluation.  
In May 2004, the Board remanded this issue for additional 
development.  It was noted that the appellant reported on VA 
examination in July 2003 that he had to take time off from 
work due to cervical pain, and that employment records should 
be obtained.  The development requested has been accomplished 
and the case returned to the Board.

The criteria for evaluating diseases or injuries of the spine 
were amended on September 23, 2002, and again in September 
2003.  In VAOPGCPREC 3-2000 (April 2003), VA's General 
Counsel held that when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the Veteran should be 
made.  If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the Veteran's 
disability for periods preceding the effective date of the 
regulatory change.  The effective date of a liberalizing law 
or VA issue is no earlier than the effective date of the 
change.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008).

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent disability rating is assigned for forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

A 40 percent disability rating is assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine. Note (1) provides that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be rated 
separately under an appropriate diagnostic code.  Note (2) 
provides that, for VA compensation purposes, the combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  Note (6) provides that disability of 
the thoracolumbar and cervical spine segments are to be rated 
separately, except when there is unfavorable ankylosis of 
both segments, which will be rated as a single disability.  
38 C.F.R. § 4.71a.

DC 5243 (effective September 26, 2003) provides that 
intervertebral disc syndrome (IDS) is to be rated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher rating when all disabilities are 
combined under 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) 
provides a 10 percent disability rating for IDS with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; a 
20 percent disability rating for IDS with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; a 40 percent 
disability rating for IDS with incapacitating episodes having 
a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months; and a 60 percent disability rating 
for IDS with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  38 C.F.R. § 
4.71a.

Note (1) to DC 5243 (effective September 26, 2003) provides 
that, for purposes of ratings under DC 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

DC 5010 (in effect prior to September 26, 2003), degenerative 
or traumatic arthritis (established by X-ray findings), 
provided that arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joints involved.  When there is some 
limitation of motion, but which would be noncompensable under 
a limitation-of-motion code, a 10 percent rating may be 
assigned for arthritis of a major joint.  38 C.F.R. § 4.71a, 
DC5003, 5010 (in effect prior to September 26, 2003).

DC 5290 (in effect prior to September 26, 2003) provided 
ratings based on limitation of motion of the cervical spine.  
Slight limitation of motion of the cervical spine was to be 
rated 10 percent disabling; moderate limitation of motion of 
the cervical spine was to be rated 20 percent disabling; and 
severe limitation of motion of the cervical spine was to be 
rated 30 percent disabling.  38 C.F.R. § 4.71a.

DC 5295 (in effect prior to September 26, 2003) provided 
ratings for lumbosacral strain.  Lumbosacral strain with 
characteristic pain on motion was rated as 10 percent 
disabling.  Lumbosacral strain with muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in 
the standing position, was rated 20 percent disabling.  
Severe lumbosacral strain with listing of whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, was rated 40 percent 
disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5293 (in effect prior to September 23, 2002) 
provided ratings based on intervertebral disc syndrome.  
Postoperative intervertebral disc syndrome that was cured was 
to be rated noncompensably (0 percent) disabling.  Mild 
intervertebral disc syndrome was to be rated 10 percent 
disabling.  Moderate intervertebral disc syndrome with 
recurring attacks was to be rated 20 percent disabling.  
Severe intervertebral disc syndrome with recurring attacks 
with intermittent relief was to be rated 40 percent 
disabling.  Pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief, was to be 
rated 60 percent disabling.  38 C.F.R. § 4.71a.

In this case, the rating for cervical strain has been staged 
to reflect different levels of disability during the appeal 
period.  The Board will examine each period and consider 
whether additional staging of the evaluations is warranted.

A review of the evidence of record reflects as follows.  On 
VA examination in August 1994, the appellant complained of 
mild chronic neck pain aggravated by unguarded turning of 
twisting or prolonged leaning, associated with spasm.  He 
denied radiculopathy.  Clinical findings reflect mild 
tenderness in the cervical paraspinal muscles.  There was 
normal posture and no deformity.  Range of motion was 65 
degrees of flexion, 50 degrees extension, 40 degrees 
bilateral flexion, and 55 degrees bilateral rotation.

In May 1995, the appellant argued that he had severe 
functional impairment and cited provision of the Code of 
Federal Regulations, including those provisions on ankylosis 
and functional impairment.

During emergency room treatment in February 1999, the neck 
was described as supple without neck vein distention.  No 
neck complaints were noted.

On VA examination of the neck in November 1999, the neck was 
very stiff to movement and there was resistance to movement.  
The range of motion was 25 degrees on flexion, 20 degrees on 
dorsiflexion, 20 degrees on bilateral flexion, and 60 degrees 
on bilateral rotation.  On a scale of 5, excursion was 3, 
strength was 5, speed was 3, and endurance was 3 to 4.  The 
appellant complained of chronic neck ache, which increases 
after working on his computer and is aggravated by quick 
movements or prolonged tension in the neck.  Pain was 
described as uncomfortable but tolerable.

In June 2000, the appellant argued that a disability 
evaluation of 40 percent was warranted for cervical spine 
disability, citing an unusual disability picture with marked 
interference with employment and frequent periods of 
hospitalization.  More specifically, he reported "impairment 
of driving to work."  

In September 2001, the appellant submitted a doctors note 
showing that he was excused from work in August 1997 because 
he was unwell.  Additional private medical notes show that he 
had an upper respiratory infection.  A July 1997 note 
reflects full range of neck motion and no pain.

VA treatment note dated October 2002 reflects that the 
appellant was seen for complaints of right arm and back pain, 
unrelieved by ice or massage.  He reported that he was out of 
work the past 2 weeks and that he was given temporary 
disability by a primary community physician.  At this time, 
he reported neck problems beginning in service.  Clinical 
findings show supple neck, and limited flexion, extension, 
rotation, and lateral flexion.  There was increased tension 
in the right trapezius region.  No neurological deficits were 
found.  The assessment was neck strain.

In March 2003, the appellant submitted evidence of 
prescriptions dated October 2002 for Hydrocodone and 
Acetaminophen, taken as needed for pain.

In March 2003, VA received State disability claim records 
dated October 2002.  These records reflect that the appellant 
filed for disability benefits for disability commencing in 
October 7, 2002.  He reported that cervical strain with 
severe pain prevents him from any work.  He reported that his 
disability prevents him from sitting, climbing, bending, 
kneeling, twisting, lifting, carrying, driving, reading, 
writing, typing, and concentrating.  His private examiner 
certified that the appellant had neck pain and stiffness with 
objective findings for tenderness on the right side of neck 
with spasm.  It was noted that the appellant was treated with 
pain medication, muscle relaxers, and physical therapy.

In March 2003, the appellant argued that he had severe 
limitation of motion of the cervical spine.

On VA examination in July 2003, the appellant complained of 
neck pain and stiffness with spasms.  The appellant denied 
radiation and did not complain of weakness.  He reported pain 
as 8 or 9 out of 10 as baseline, and 10/10 when there are 
spasms.  He reported having to go to the emergency room about 
3 times a year to get strong pain medication.  The appellant 
stated that generally he treats his neck with Soma and 
Hydrocodone, which he takes daily.  He reported some relief 
with pain medications and no clear precipitating or 
alleviating factors.  The examiner reported that, during a 
flare-up, the appellant "sounds as if he is incapacitated" 
as he reports that he cannot get up to stand or work.  The 
examiner noted that there were no constitutional symptoms.  
Functionally, the appellant reported that walking was limited 
to 5 to 10 minutes because of stiffness, difficulty sleeping, 
and that he had difficulty with the activities of daily 
living (eating, bathing, toileting, etc.).  He reported 
taking time off from work because of neck pain.  Objectively, 
the appellant held himself stiffly.  His musculature, 
posture, and gait were all normal.  Head was held in a 
slightly flexed position.  Range of motion was 30 degrees on 
flexion, 5 degrees on extension, 45 degrees on turning head 
to right, 40 degrees on turning head to left, 20 degrees on 
tipping head to right and 10 degrees on tipping head to left.  
On flare-up, the appellant reported that he has no motion.  
Palpation of the cervical spine showed some mild paraspinal 
tenderness.  Sensory examination was normal.  Waddell test 
pushing on the top of his head down toward the rest of his 
spine did elicit some pain.  X-ray showed stable minimal 
osteophytic spurring at the anterior margin of the C5-6 and 
C7 vertebral bodies, unchanged since prior examination in 
November 1999.

In September 2003, VA received State disability claim records 
dated August 2003.  These records reflect that the appellant 
filed for disability benefits for disability commencing in 
July 7, 2003.  He reported that his disabilities were mental 
depression, neck pain, physical disability, and "stressed 
out."  His private examiner certified in April 2004 that the 
appellant had an adjustment disorder with mixed anxiety  and 
depressed mood, cervical spondylosis with myelopathy, and 
paroxysmal atrial flutter.  The examiner commented that the 
appellant's neck discomfort interferes with daily activities 
along with his other conditions.

VA treatment records dated 2004 to 2006 reflect cervical 
spondylosis.  These records mostly pertain to treatment for 
disability other than the neck although history of neck 
disability was noted.  During mental health treatment, the 
appellant did not complain about neck problems.

The record includes prescriptions for physical therapy dated 
2004 and 2006.
In November 2006, the appellant failed to report for a 
schedule VA spine examination.  In lieu thereof, the 
appellant submitted a report of private examination dated 
August 2007 by BR.
On report of private examination, the examiner stated that 
the appellant has severe neck pain, frequent spasms with 
pain, and some radiation due to neck pain and spasm.  His 
symptoms were reported to prevent him from getting out of bed 
and cause considerable stiffness.  The examiner stated that 
"There is some weakness present in his back, and neck 
condition."  The appellant reported pain as 10/10, baseline 
and with spasms, treated with Hydrocodone and metacarbomol.  
The examiner stated that "His neck pain and back spasm is 
always present and need medication to relief the pain."  The 
examiner further stated as follows:

During flare up, he is completely 
incapable to stand up, and he is unable 
to do any work.  He has associated 
constitutional symptoms like weight loss, 
fevers, malaise, visual disturbances, 
numbness, weakness, or bladder 
incontinence, headaches, loss of 
appetite, and becoming depressed.  He 
does not use any aids for walking but he 
cannot walk more than 3 to 5 minutes 
before he starts to get stiff and cause 
him to fall."

Under the header "Functional Assessment," the examiner 
reported that the appellant's "disc spaces in vertebral 
bodies seem to me narrowing.  He holds himself very stiff.  
On examination, his musculature, posture, and gait do not 
seem to me normal.  He head is held in a flexed position."  
The reported range of motion was 20 degrees of flexion, 5 
degrees of extension, 40 degrees of turning the head to the 
right, and 30 degrees of turning the head to the left, 15 
degrees of tipping head to the right, and 10 degrees of 
tipping to the left.  Significant paraspinal tenderness was 
found during all movement.  The examiner stated that the 
appellant's functional impairment was "severe enough to 
maintain gainful employment."

A. Prior to November 30, 1999

Prior to November 30, 1999, the cervical strain is rated as 
10 percent disabling under DC 5290.  DC 5290 provides a 10 
percent rating for slight limitation of motion of the 
cervical spine.

The evidence of record shows that, prior to November 30, 
1999, cervical spine disability was manifested by mild 
chronic neck pain, associated with spasm, with clinical 
findings for mild tenderness in the cervical paraspinal 
muscles.  Range of motion was 65 degrees of flexion, 50 
degrees extension, 40 degrees bilateral flexion, and 55 
degrees bilateral rotation.

No more than slight impairment of range of motion is shown 
prior to November 30, 1999, which warrants the assignment of 
no more than a 10 percent disability evaluation.  The Board 
acknowledges the appellant's symptoms of pain.  However, the 
10 percent evaluation assigned contemplates periarticular 
pathology productive of painful motion.  38 C.F.R. § 4.59 
(2008).  Also, the evidence does not approximate the 
functional equivalent of moderate limitation of motion.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Also, the Board finds that a higher disability evaluation 
under another diagnostic code would not yield the appellant a 
higher disability evaluation prior to November 30, 1999, 
because the evidence show no medical findings for cervical 
ankylosis, intervertebral disc syndrome, or findings 
analogous to severe lumbosacral strain.  The Board notes that 
there are no abnormal neurological findings prior to November 
30, 1999.

Accordingly, the claim is denied.  As the evidence is not in 
equipoise. the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert supra.

B.  From November 30, 1999.

From November 30, 1999, the evidence of record shows that the 
appellant's cervical spine disability is manifested by 
stiffness, spasms, pain, some paraspinal tenderness, and 
severe limitation of cervical motion.  The 30 percent 
evaluation assigned is the maximum schedular evaluation 
available under the old regulations for rating limitation of 
motion for the cervical spine.  38 C.F.R. § 4.71a, DC 5290 
(effective prior to September 26, 2003).  Under the old 
regulations, the Board finds that a higher disability 
evaluation under another diagnostic code would not yield the 
appellant a higher disability evaluation because the evidence 
shows no medical findings for cervical ankylosis, 
intervertebral disc syndrome, or findings analogous to severe 
lumbosacral strain.  See 38 C.F.R. § 4.71, DC 5287, 5293, 
5295 (effective prior to September 26, 2003).

The Board has further finds that an evaluation in excess of 
30 percent for cervical spine disability is not warranted 
under the revised (new) regulatory criteria because the 
evidence shows no indication that the appellant has 
unfavorable ankylosis of the entire cervical spine or 
intervertebral disc syndrome with incapacitating episodes.  
See 38 C.F.R. § 4.71a, DC 5235-5243 (2008).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

Here, the appellant does not report pain on motion.  Rather 
the pain occurring without any clear precipitating or 
alleviating factors.  The appellant reported on VA 
examination in July 2003 that he had no cervical motion 
during flare-ups and the examiner stated that he sounded as 
if he were incapacitated during flare-ups.  The record shows 
no doctor prescribed periods of bed rest for cervical spine 
disability, and no documented emergency room treatment for 
flare-ups although the appellant reports visiting the 
emergency room about 3 times a year for flare-ups.  Having 
considered the appellant's complaints along with the 
objective record, the Board believes that a higher evaluation 
based on the Deluca principles is not warranted; the 30 
percent evaluation assigned contemplates periarticular 
pathology productive of painful motion.  38 C.F.R. § 4.59 
(2008).  Also, the evidence does not approximate the 
functional equivalent of cervical ankylosis or intervertebral 
disc syndrome with incapacitating episodes.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Accordingly, the claim is denied.  As the evidence is not in 
equipoise, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert supra.

The Board notes that neurological abnormalities associated 
with cervical spine disability are addressed in the remand 
portion of this decision.

III.  Extra-Schedular Evaluations

Correspondence from the appellant reflects that he seeks an 
extra-schedular evaluation as a basis for increased 
evaluations.

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  However, none of the disabilities currently on 
appeal are not shown to cause average industrial impairment 
in excess of that contemplated by the assigned schedular 
evaluation or otherwise render application of the schedular 
criteria impractical.  This is especially so since the 
appellant has not required frequent hospitalization from any 
of the claimed disabilities.  Thus, referral of this case for 
extra- schedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

An increased evaluation for hypertension is denied.

An increased evaluation for sural neuropathy, left lower 
extremity, currently evaluated as 10 percent disabling, is 
denied.

An increased evaluation for sural neuropathy, right  lower 
extremity, currently evaluated as 10 percent disabling, is 
denied.

An increased evaluation for costochondritis, currently 
evaluated as 0 percent disabling, is denied.

An increased evaluation for paroxysmal atrial tachycardia, 
currently evaluated as 30 percent disabling, is denied.

An evaluation in excess of 10 percent, prior to November 30, 
1999, for cervical strain, with degenerative disc and joint 
disease, is denied.

An increased evaluation for cervical strain, with 
degenerative disc and joint disease, currently evaluated as 
30 percent disabling, is denied.


REMAND

Neurological Abnormalities

The Board acknowledges that the evidence of record shows 
cervical spondylosis with myelopathy in April 2004 and 
findings for radiculopathy due to cervical pain on private 
examination in August 2007.  Neurological abnormalities are 
separately rated from musculoskeletal abnormalities.  See 
38 C.F.R. § 4.71a, Note (1).  Therefore, in view of the 
findings in the record, the Board believes that examination 
to ascertain the nature and extent of any neurological 
abnormalities associated with cervical spondylosis is 
warranted, and that any associated neurological abnormalities 
should be separated rated by the RO in the first instance 
thereafter.

Adjustment Disorder

VA treatment records dated 2003 reflect that the appellant 
presented to the Mental Health Clinic.  The assessment was 
adjustment disorder with depressed mood, and personality 
disorder (not otherwise specified).  The appellant was 
followed by the Mental Health Clinic between 2003 and 2006.

In September 2003, VA received State disability claim records 
dated August 2003.  These records reflect that the appellant 
filed for disability benefits for disability commencing in 
July 7, 2003.  He reported that his disabilities were mental 
depression, neck pain, physical disability, and "stressed 
out."  His private examiner certified in April 2004 that the 
appellant had developed anxiety and depressed mood secondary 
to recent personal tragedies.

On VA examination in March 2005, the examiner commented that 
"interview with the veteran presents clear evidence that the 
veteran suffers from an adjustment disorder.  As already 
stated, in my opinion, at least some component of his current 
symptomatology which regard to his adjustment disorder is 
secondary to his service connected medical conditions."

The appellant seeks service connection for an adjustment 
disorder.  Compensation may be awarded for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein. 38 C.F.R. § 3.303.  Also, service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.310(a).  This includes any increase in 
disability (aggravation) that is proximately due to or the 
result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service- connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

VA's duty to assist requires VA to obtain an examination or 
an opinion if it is necessary to decide the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c) (4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the 
appellant has not been afforded a VA psychiatric examination 
in connection with his claim for service connection for 
psychiatric disability.  Additionally, the appellant has not 
declined a VA psychiatric examination or offered a private 
mental status evaluation in lieu thereof.  The medical 
information of record is insufficient for the Board to decide 
the claim at this time.  Therefore, the Board believes that 
remand is necessary to ascertain whether the appellant has a 
psychiatric disability attributable to service or service 
connected disability.

Vocational Rehabilitation

In May 2004, the Board remanded the issue of entitlement to 
vocational rehabilitation benefits for issuance of a 
Statement of the Case (SOC).  To date, an SOC has not been 
issued.  A remand by the Board imposes upon the Secretary of 
the VA a concomitant duty to ensure compliance with the terms 
of the remand.  Where remand orders of the Board are not 
complied with, the Board errs in failing to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As 
such, the RO is again requested to comply with the Board's 
remand directive, restated below.

TDIU

The issue of entitlement to total disability based on 
individual unemployability is deferred as it is inextricably 
intertwined with the outcome of the above remanded matters.

Accordingly, the case is REMANDED for the following action:

1.  Arrangements through the US Embassy in 
Bangladesh should be made to have the 
appellant scheduled for a  VA neurological 
examination.  The examiner should identify 
any neurological abnormalities associated 
with the appellant's cervical spine 
disability.  All appropriate tests should 
be performed and any abnormal sensory and 
motor function should be clearly reported.



2.  Arrangements through the US Embassy in 
Bangladesh should be made to have the 
appellant scheduled for a VA psychiatric 
examination to ascertain whether the 
appellant has a psychiatric disorder, 
including an adjustment disorder, 
attributable to service or service-
connected disability.  The examiner should 
indicate whether and to what extent, if 
any, any currently shown psychiatric 
disorder is caused or aggravated by 
service-connected disability.  A complete 
rationale for all opinions is required.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

4.  The appellant should be issued an SOC 
on the issue of service connection for 
vocational rehabilitation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


